Citation Nr: 1743096	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tremors.

3.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue involving service connection for tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's current tinnitus is related to his combat noise exposure during active military service.  

2.  An August 2009 rating decision in part denied the claim for service connection for tremors; he did not appeal the decision or submit new and material evidence within the appeal period.

3.  The evidence received since the August 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tremors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, (2016). 

2.  The August 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tremors.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran served in combat in Vietnam.  A September 2017 VA examination report specifically links the Veteran's current tinnitus to his combat noise exposure during service.  The examiner's opinion includes a full rationale based on accurate facts.  Service connection for tinnitus is therefore warranted.  

II.  Tremors

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The RO denied the claim for service connection for tremors in an August 2009 rating decision.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

The evidence received since the August 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  Private medical records were submitted showing evidence of tremors which was previously missing.  This new evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim for service connection for tremors is reopened.  


ORDER

Service connection for tinnitus is granted.  

New and material evidence having been received, the claim for service connection for tremors is reopened; to this extent only the claim is granted.  




REMAND

The Veteran served in combat in Vietnam and is thus presumed to have been exposed to Agent Orange during such service.  He claims that his current tremor disorder is related to service including Agent Orange exposure during service.  He has not been accorded a Compensation and Pension examination with respect to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for tremors/Parkinson's disease.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has a diagnosis of tremors and/or Parkinson's disease.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that any current tremor disorder is related to the Veteran's period of active duty service, including his exposure to Agent Orange during his service in Vietnam.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tremor disorder is related to, caused by, or aggravated by the Veteran's service-connected disabilities, including any medication prescribed to treat his service-connected disabilities.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

2.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the appeal must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  26996134

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


